Melvin Mayfield, Judge, dissenting. I respectfully dissent. The majority has questioned the jurisdiction and right of the Arkansas Public Service Commission to determine whether customer-owned coinless telephones should be authorized for use in Arkansas. Arkansas Code Annotated § 23-2-304(a)(2) (1987) gives the Commission the power to “determine the reasonable, safe, adequate, sufficient service to be observed, furnished, enforced, or employed by a public utility and to fix this service by its order, rule, or regulation.” Because the Commission acts in a legislative capacity and not in a judicial one, orders of the Commission are viewed as having the same force and effect as would an enactment of the General Assembly. Arkansas Elec. Energy Consumers v. Arkansas Pub. Serv. Comm’n, 35 Ark. App. 47, 66-67, 813 S.W.2d 263, 274 (1991). On appeal, we give due regard to the expertise of the Commission. Id. at 71, 813 S.W.2d at 277. The Commission here, acting within its regulatory authority, considered the evidence on the issue of whether competition in the coinless telephone market would be beneficial to the public and, using its expertise, determined that it would not. It is the province of the Commission as trier of fact to assess the credibility of the witnesses, the reliability of their testimony, and the weight to be accorded the evidence before the Commission. General Tel. Co. of the Southwest v. Arkansas Pub. Serv. Comm’n, 23 Ark. App. 73, 83, 744 S.W.2d 392, 397 (1988). It is not for the courts to advise the Commission how to discharge its function in arriving at findings of fact or to say whether the Commission has appropriately exercised its discretion. Southwestern Bell Tel. Co. v. Arkansas Public Service Commission, 267 Ark. 550, 557, 593 S.W.2d 434, 439 (1980), and courts should not attempt to substitute their judgments for that of administrative agencies. Department of Human Services v. Berry, 297 Ark. 607, 609, 764 S.W.2d 437, 438 (1989). A decision of an administrative agency may be supported by substantial evidence even through this court might have reached a different conclusion had we heard the case de novo or sat as trier of fact. Arkansas Elec. Energy Consumers v. Arkansas Pub. Serv. Comm’n, 35 Ark. App. at 67, 813 S.W.2d at 277. The majority’s opinion concludes that customer-owned coinless telephones are beneficial to the public and should be authorized. In reaching this conclusion, the majority has disregarded our standard of review and has substituted its judgment for that of the Commission. In my view, the issue is much deeper than whether the technological gadgetry of customer-owned coinless telephones is in the public interest. It should be understood that the telephones involved will be accessible to the general public for use but will not be owned by the local exchange company authorized to serve the area where the specific telephone is located. The Commission’s order clearly demonstrates that it was concerned with the problems that will obviously exist in the supervision and regulation of the rates and services provided by the myriad owners of — what will actually be — separate little telephone companies. I am not prepared to say that the Commission was wrong in holding that the “supervision” of these telephones “would create a regulatory nightmare.” I would affirm the order of the Commission. Cracraft, C.J., joins in this dissent.